               Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

  CHRISTINA WING,                                     ECF/CM Case

                     Plaintiff,                       Case No.:

                    v.
                                                      COMPLAINT
  NONGHYUP BANK
                                                      JURY TRIAL DEMANDED
                     Defendants.




                         NATURE OF THE ACTION AND THE PARTIES

       1.       This is an action to redress unlawful employment practices under Title VII of the

Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. § 2000e et seq., the Family Medical

Leave Act 29 U.S.C. 2601, et. seq., the New York State Human Rights Law (“State Human Rights

Law”) N.Y. Exec. L. §290 et seq., and the New York City Human Rights Law (“City Human

Rights Law”) N.Y.C. Admin Code 8-101 et. seq.

       2.       Plaintiff Christina Wing (“Wing” or “Plaintiff”) is a former employee of NongHyup

Bank, New York Branch (“NH” or “NH Bank” or “Defendant”). Wing is an American of Chinese

descent. Wing held the position of Anti Money Laundering Officer, Bank Secrecy Act Officer,

and Chief Branch Compliance Officer for the New York branch of NH.

       3.       Defendant NH is the New York Branch of a South Korean based banking institution

licensed in the State of New York to conduct banking operations in the United States and the State

of New York.

                                  JURISDICTION AND VENUE

       4.       The Court has jurisdiction over Wing’s claims pursuant to 28 U.S.C. §§ 1331, 1343

and 1367(a).
                                                1
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 2 of 21




        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because all

causes of action accrued within New York County.

        6.      Wing has satisfied all necessary pre-suit administrative requirements in order to

bring this action.

                                  FACTUAL ALLEGATIONS

                                           Background

        7.      In December 2017, NH agreed to a Consent Order (CO) from the Department of

Financial Services and a Written Agreement from Federal Reserve Bank of New York. Both

agreements were given due to severe deficiencies in the NY branch’s Anti-Money Laundering

(AML) Program.

        8.      The bank, pursuant to a consent decree with the SEC and the NY banking

authorities, was required to hire a specialist in bank compliance. Wing was such a specialist.

        9.      The branch went through several Compliance Officers and other compliance staff.

The main reason was due to the bank hiring unqualified and inexperienced bank compliance

personnel.

        10.     Prior to Wing’s employment, the bank was without a compliance officer for more

than five (5) months. On August 2nd, 2018 Wing - an experienced compliance officer- began her

employment with NH.

        11.     As the Branch Compliance Officer Wing reported directly to the Chief Compliance

Officer in South Korea and the NY Branch General Manager (BGM).

        12.     The BGM is the highest-level position in the branch. Wing also acted as the

supervisor for the Branch’s compliance staff.




                                                 2
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 3 of 21




                            The Complaints of Discrimination Based
                               on Sex, Race and National Origin

       13.     During Wing’s employment at NH Wing experienced numerous instances of

discrimination based upon her sex, race and national origin as described below.

       14.     Korean was the dominate language used by management. With that in mind, Wing

reminded NH’s management that English was the dominant language of business in the U.S. and

that she did not speak or understand Korean. Therefore, she made a request for real-time translation

so that she could fully participate in bank meetings and in order to make real-time assessments on

whether bank management was meeting the requirements of the above-mentioned consent decree.

       15.     Wing’s request was denied, and she later determined that the motivating factor for

this denial was sexism, race and national origin. Wing concluded that sexism was a factor when

control over her subordinate, Patrick, a Korean Male on the bank compliance remediation project,

was repeatedly undermined by management although it was in the bank’s best interest to employ

competent personnel so that they could comply with the above-mentioned consent decree. Wing

complained to management about this employee’s misogynistic and nationalist attitude and

behavior directed at her because of her sex and because she is not Korean and she was not a

member of the dominant ethnicity of NH’s personnel.

       16.     Wing eventually complained to NH as described above about this discriminatory

behavior both formally and informally. Wing complained about her role at NH being diminished

despite her title, knowledge, experience and expertise; unfounded character attacks during her

questionable performance review, exclusion from important meetings and being treated differently

because she is not Korean. Wing stated that she believed these issues were due to her race, sex,

and national origin.




                                                 3
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 4 of 21




       17.     After Wing made the above-mentioned complaints to management about

discrimination, she became the target of an alleged discrimination complaint herself.

       18.     After NH completed its investigation into Wing’s complaint as well as the

complaints that follow below her employment was terminated on August 5, 2019, on a pretext of

excessive absences.

                              The Request and the Return to Work
                          After Leave for a Serious Medical Condition


       19.     During her employment, Wing sought medical treatment and required surgery to

correct her chronic knee condition.

       20.     Wing notified her employer of her need for surgical procedure relating to her knee.

       21.     An agreement was reached where she would, take a short amount of time off for

this procedure and other post-surgery intermittent leave as necessary for rehabilitation.

       22.     On returning to work shortly after the procedure, Wing ambulated with cane. Due

to Wing’s knee condition not healing appropriately, Wing required extensive physical therapy to

improve her condition. NH and Wing agreed that her physical therapy would be scheduled before

work so as to minimize any interference with her job duties.

       23.     On the heels of the completion of NH’s questionable internal investigation

concerning Wing’s complaint of sexism, racism and national origin discrimination as described

above in paragraphs 11 through 18, NH retracted its approval of Wing’s reasonable

accommodation intermittent leave to address her rehabilitative medical needs and instead

reprimanded her for excessive lateness and absences.

       24.     Accordingly, NH terminated Wing’s employment on a pretext of excessive

absences and tardiness.


                                                 4
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 5 of 21




                                           COUNT - I
                          Title VII: Discrimination and Termination of
                                  Employment Because of Race

       25.     Wing repeats and realleges every factual allegation in all preceding paragraphs of

this Complaint with the same force and effect as though fully set forth herein.

       26.     At all relevant times NH was an “employer” within the meaning of Title VII. NH’s

conduct, as alleged herein, constituted unlawful employment practices and unlawful

discrimination because of Wing’s race in violation of Title VII.

       27.     NH’s conduct, as alleged herein, was carried out with malice or reckless disregard

for Wing’s right not to suffer from discrimination because of her race.

       28.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       29.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       30.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under Title VII.

                                          COUNT - II
                   Title VII: Discrimination and Termination of Employment
                                       Because of Gender

       31.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.


                                                5
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 6 of 21




       32.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of Title VII.

       33.     NH’s conduct, as alleged herein, constituted unlawful employment practices and

unlawful discrimination based on Wing’s sex (“gender”) all in violation of Title VII.

       34.     NH’s conduct, as alleged herein, was carried out with malice or reckless disregard

for Wing’s right not to suffer from discrimination because of her gender.

       35.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       36.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       37.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under Title VII.

                                          COUNT - III
                   Title VII: Discrimination and Termination of Employment
                                   Because of National Origin


       38.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       39.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of Title VII. NH’s conduct, as alleged herein, constituted unlawful




                                                6
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 7 of 21




employment practices and unlawful discrimination based on Wing’s National Origin all in

violation of Title VII.

       40.     NH’s conduct, as alleged herein, was carried out with malice or reckless disregard

for Wing’s right not to suffer from discrimination because of her National Origin.

       41.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       42.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       43.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under Title VII.

                                           COUNT - IV
                      Title VII: Retaliation for Engaging Protected Activity

       44.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       45.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of Title VII. NH’s conduct, as alleged herein, constituted unlawful

employment practices and unlawful discrimination because Wing’s chose to exercise her rights

under Title VII.

       46.     NH’s conduct, as alleged herein, was carried out with malice or reckless disregard

for Wing’s right not to suffer from discrimination because of her National Origin.

                                                7
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 8 of 21




       47.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       48.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       49.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under Title VII.

                                         COUNT - V
                             Family Medical Leave Act: Interference

       50.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       51.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of the FMLA.

       52.     NH’s conduct, as alleged herein, interfered with Wing’s rights under the Family

Medical Leave Act to exercise her right to take leave under the Act.

       53.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       54.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

                                                8
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 9 of 21




distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       55.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under the FMLA.

                                          COUNT - VI
                               Family Medical Leave Act: Retaliation

       56.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       57.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of the FMLA.

       58.     NH’s conduct, as alleged herein, was in retaliation for Wing’s exercising her right

to take leave under the Act.

       59.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       60.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       61.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under the FMLA.




                                                9
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 10 of 21




                                      COUNT - VII
                  State Human Rights Law: Discrimination and Termination
                             of Employment Because of Race

       62.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       63.     At all relevant times Wing as an “employer” and NH was an “employee” within the

meaning of the State Human Rights Law.

       64.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her race as outlawed under the State Human Rights Law.

       65.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the State Human Rights Law.

       66.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the State Human Rights Law.

                                      COUNT - VIII
                  State Human Rights Law: Discrimination and Termination
                            of Employment Because of Gender

       67.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       68.     At all relevant times Wing as an “employer” and NH was an “employee” within the

meaning of the State Human Rights Law.


                                               10
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 11 of 21




       69.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her Gender as outlawed under the State Human Rights Law.

       70.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the State Human Rights Law.

       71.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the State Human Rights Law.

                                      COUNT - IX
                  State Human Rights Law: Discrimination and Termination
                         of Employment Because of National Origin

       72.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       73.     At all relevant times Wing as an “employer” and NH was an “employee” within the

meaning of the State Human Rights Law.

       74.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her National Origin as outlawed under the State Human Rights

Law.

       75.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost




                                               11
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 12 of 21




back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the State Human Rights Law.

       76.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the State Human Rights Law.

                                       COUNT - X
                  State Human Rights Law: Discrimination and Termination
                           of Employment Because of Disability

       77.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       78.     At all relevant times Wing as an “employer” and NH was an “employee” within the

meaning of the State Human Rights Law.

       79.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her Disability as outlawed under the State Human Rights Law.

       80.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the State Human Rights Law.

       81.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her




                                               12
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 13 of 21




residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the State Human Rights Law.

                                           COUNT – XI
                      Title VII: Retaliation for Engaging Protected Activity

       82.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       83.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of Title VII. NH’s conduct, as alleged herein, constituted unlawful

employment practices and unlawful discrimination because Wing’s chose to exercise her rights

under Title VII.

       84.     NH’s conduct, as alleged herein, was carried out with malice or reckless disregard

for Wing’s right not to suffer from discrimination because of her National Origin.

       85.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       86.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       87.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under Title VII.




                                               13
             Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 14 of 21




                                      COUNT – XII
                    State Human Rights Law: Interference and Retaliation
                                for Taking Medical Leave

       88.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       89.     At all relevant times Wing as an “employer” and NH was an “employee” within the

meaning of the State Human Rights Law.

       90.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her right to take medical leave and not suffer adverse

employment action because of taking medical leave.

       91.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the State Human Rights Law.

       92.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the State Human Rights Law.

                                     COUNT - XIII
                  City Human Rights Law: Discrimination and Termination
                             of Employment Because of Race

       93.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.




                                               14
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 15 of 21




       94.      At all relevant times NH as an “employer” and Wing was an “employee” within the

meaning of the City Human Rights Law.

       95.      NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her race as outlawed under the City Human Rights Law.

       96.      As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the City Human Rights Law.

       97.      As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the City Human Rights Law.

                                      COUNT - XIV
                   City Human Rights Law: Discrimination and Termination
                              of Employment Because of Race

       98.      Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       99.      At all relevant times NH as an “employer” and Wing was an “employee” within the

meaning of the City Human Rights Law.

       100.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her race as outlawed under the City Human Rights Law.

       101.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost


                                                15
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 16 of 21




back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the City Human Rights Law.

       102.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the City Human Rights Law.

                                      COUNT - XV
                   City Human Rights Law: Discrimination and Termination
                             of Employment Because of Gender

       103.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       104.     At all relevant times NH as an “employer” and Wing was an “employee” within the

meaning of the City Human Rights Law.

       105.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her gender as outlawed under the City Human Rights Law.

       106.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the City Human Rights Law.

       107.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her




                                                16
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 17 of 21




residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the City Human Rights Law.

                                      COUNT - XVI
                   City Human Rights Law: Discrimination and Termination
                          of Employment Because of National Origin

       108.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       109.     At all relevant times NH as an “employer” and Wing was an “employee” within the

meaning of the City Human Rights Law.

       110.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her National Origin as outlawed under the City Human Rights

Law.

       111.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the City Human Rights Law.

       112.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the City Human Rights Law.




                                                17
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 18 of 21




                                      COUNT - XVII
                   City Human Rights Law: Discrimination and Termination
                              of Employment Because of Race

       113.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       114.     At all relevant times NH as an “employer” and Wing was an “employee” within the

meaning of the City Human Rights Law.

       115.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her Disability as outlawed under the City Human Rights Law.

       116.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the City Human Rights Law.

       117.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the City Human Rights Law.

                                         COUNT - XVIII
                      Title VII: Retaliation for Engaging Protected Activity

       118.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       119.     At all relevant times, NH was an “employer” and Wing was an “employee” of the

within the meaning of Title VII. NH’s conduct, as alleged herein, constituted unlawful




                                                18
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 19 of 21




employment practices and unlawful discrimination because Wing’s chose to exercise her rights

under Title VII.

       120.     NH’s conduct, as alleged herein, was carried out with malice or reckless disregard

for Wing’s right not to suffer from discrimination because of her National Origin.

       121.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs.

       122.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

lasting embarrassment and humiliation.

       123.     As a result of NH’s unlawful conduct, Wing is entitled to recover such monetary

damages and other damages, interest, and attorneys’ fees and costs from NH under Title VII.

                                      COUNT - XIX
                     City Human Rights Law: Interference and Retaliation
                                 for Taking Medical Leave

       124.     Wing repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       125.     At all relevant times Wing as an “employer” and NH was an “employee” within the

meaning of the State Human Rights Law.

       126.     NH’s conduct, as alleged herein, constituted unlawful discriminatory practices and

unlawful discrimination based on her right to take medical leave and not suffer adverse

employment action because of taking medical leave.


                                                19
              Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 20 of 21




       127.     As a result of NH’s unlawful conduct, Wing has suffered and continues to suffer

injury, with resulting monetary and other damages, including without limitation lost wages, lost

back pay and front pay, lost bonuses, lost benefits, lost pension and retirement earnings, lost

interest and attorneys’ fees and costs as allowed under the State Human Rights Law.

       128.     As a further result of NH’s unlawful conduct, Wing has suffered and continues to

suffer, among other items, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain and suffering, inconvenience, impending loss of her

residence, loss of enjoyment of life, and lasting embarrassment and humiliation. Wing is entitled

to recover damages for such injuries from NH under the State Human Rights Law.

                   PRAYER FOR RELIEF COMMON TO ALL COUNTS

                WHEREFORE, Wing demands judgment as follows and for the Court to grant

further relief as may be necessary and proper as follows:

       (a) enter a judgment declaring the acts and/or practices of NH to be in violation of the

above described laws against unlawful discrimination in the workplace;

       (b) award Wing as against NH, loss wages, including without limitation back-pay, bonuses,

pension and retirement benefits as a result of NH’s acts of unlawful workplace discrimination;

       (c) award Wing as against NH, consequential damages for losses resulting from NH’s

unlawful acts of workplace discrimination.

       (d) award Wing as against NH, compensatory damages for among other items, injury,

impairment and damage to her good name and reputation, emotional distress, mental anguish,

emotional pain, suffering, inconvenience, lasting embarrassment and humiliation, and other

pecuniary and nonpecuniary losses, in accordance with the above described laws against

workplace discrimination;


                                               20
           Case 1:20-cv-09630 Document 1 Filed 11/16/20 Page 21 of 21




(e) award Wing as against NH, punitive damages; and

       (f) award Wing as against NH, the cost of this action together with attorneys’ fees in

accordance with the above described laws against workplace discrimination.



                                        JURY DEMAND

       Wing demands a jury trial for all issues triable by jury.



November 16, 2020                           Respectfully submitted,
New York, New York
                                              MASON LAW, PLLC.
                                                  11 Broadway, Suite 615
                                                  New York, NY 10004
                                                  (212) 498-9691
                                                  (212) 498-9692- Fax

                                                     By: /s/ D. Christopher Mason
                                                      D. Christopher Mason, Esq.
                                                      Attorney for Plaintiff




                                                21
